The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on September 4, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: September 4, 2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
 IN RE RICHARD M. OSBORNE, SR.                        CASE NO. 17-17361
                  Debtor                              JUDGE ARTHUR I. HARRIS
                                                      CHAPTER 7



    ALLOWING AND DEFERRING PAYMENT ON SECOND INTERIM APPLICATION OF REA &
  ASSOCIATES, INC. AND RAYMOND G. ONDERISIN, CPA, ACCOUNTANTS FOR APPROVAL OF
    COMPENSATION AS ACCOUNTANTS FOR DEBTOR AND (THEN) DEBTOR IN POSSESSION

        Before the Court is the Second Interim Application of Rea & Associates, Inc. and Raymond

G. Onderisin, CPA Accountants (“Rea”) for Approval of Compensation as Accountants for Debtor

and (then) Debtor in Possession [Doc. 487] (“Motion”), the Limited Objection to the Motion [Doc.

492] filed by Citizens Bank, N.A. (“Citizens”), and the Trustee’s Response in Objection to the

Motion [Doc. 518]. All parties in interest having been duly served with notice of the Motion and

the deadline to respond, and no other party in interest has appeared in opposition to the Motion

and based on the agreement of the parties, the Court being fully apprised in the premises, FINDS

and ORDERS as follows:




17-17361-aih      Doc 593       FILED 09/04/19        ENTERED 09/04/19 14:24:15              Page 1 of 6
       THE COURT FINDS that the compensation requested as adjusted by the Court at the

hearing, if any, is reasonable taking into account the nature and extent of such services, the time

spent on such services, and the rates charged. The Court finds that the services rendered were

necessary to the administration of the case,that they were performed in a reasonable amount of

time commensurate with the complexity, importance, and nature of the claim presented. The Court

finds that Rea and Mr. Onderisin have demonstrated skill and experience in the accounting field

and their compensation is reasonable based on the customary compensation charged by

comparably skilled accountants in other cases.

       THE COURT FURTHER FINDS that, because it is unknown at this time what the chapter

7 administrative expenses will be or if there will be sufficient funds to pay all chapter 7

administrative expenses, it is premature to pay this chapter 11 administrative expense.

       THE COURT FURTHER FINDS that, pursuant to the Agreed Order Granting Motion of

Richard M. Osborne to Sell a Parcel of Real Property Located at 7325 Reynolds Road, Mentor OH

[Doc. 317] (the “Sale Order”), at such time the Motion is heard, no portion of any funds used to

pay Rea shall be taken from the Net Proceeds (estimated to be $187,714.66) as defined in the Sale

Order. The Net Proceeds remain subject to Citizens’ lien and must continue to be held by the

Trustee in a separate and segregated account subject to further Court order.

       IT IS THEREFORE ORDERED THAT, subject to the provisions of this Agreed Order and

the Sale Order, Rea’s request for accounting fees in the amount of $18,329.80 is allowed in the

amount of $18,329.80 as an administrative expenses against the bankruptcy estate, and shall be

paid consistent with the priority distribution scheme established by 11 U.S.C. § 726, but shall not

be paid until after the administration of all assets by the Trustee and the approval of the Trustee’s

Report, or until such other determination is made by the Trustee.




17-17361-aih     Doc 593      FILED 09/04/19       ENTERED 09/04/19 14:24:15            Page 2 of 6
        IT IS SO ORDERED.

                                                     ###

Prepared By:
 /s/ Tricia L. Pycraft
Tricia L. Pycraft (0075137)
225 North Market St.
Wooster, OH 44691
(330) 264-4444
Fax (330) 263-9278
Attorney for Rea & Associates, Inc.


Agreed to By:

/s/ Patrick R. Akers by consent 8/26/19                       /s/ Michael S. Tucker by consent 8/26/19
Patrick R. Akers (0095985)                                    Michael S. Tucker (0034398)
Attorney at Law                                               ULMER & BERNE LLP
200 Public Square, Suite 1400                                 1660 West 2nd Street, Suite 1100
Cleveland, OH 44114                                           Cleveland, OH 44113-1448
(216) 479-6100                                                (216) 583-7120
Fax: (216) 479-6060                                           (216) 583-7121 (Fax)
prakers@vorys.com                                             mtucker@ulmer.com
Attorney for Trustee                                          Attorney for Citizens Bank, N.A.

No Objection By:

/s/ Maria D. Giannirakis by consent 8/__/19
Maria D. Giannirakis (0038220)
Office of the US Trustee
H.M. Metzenbaum U.S. Courthouse
201 E. Superior Avenue Suite 441
Cleveland, OH 44114-1240
216-522-7800
Fax : 216-522-7193
Email: maria.d.giannirakis@usdoj.gov

Electronic Mail Notice List
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.




17-17361-aih        Doc 593      FILED 09/04/19         ENTERED 09/04/19 14:24:15               Page 3 of 6
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com; DBrady@Sandhu-Law.com


Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
lcovey@clunkhoose.com

cmcormick@mcguirewoods.com on behalf of CSX Transportation

Shannon M. McCormick on behalf of Center Street School Condominiums
bankruptcy@kamancus.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com; Kelly.neal@bipc.com bankruptcy@carlisle-law.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com; mnowak@meyersroman.com
rbain@meyersroman.com; toole@buckleyking.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com




17-17361-aih        Doc 593       FILED 09/04/19          ENTERED 09/04/19 14:24:15       Page 4 of 6
Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

Kari B. Coniglio, Chapter 7 Bankruptcy Trustee
kbconiglio@vorys.com

Patrick R. Akers, on behalf of Chapter 7 Bankruptcy Trustee
prakers@vorys.com

Leslie E. Wargo on behalf of Chapter 7 Bankruptcy Trustee
Leslie@Wargo-Law.com

Carrie M. Brosius, on behalf of Chapter 7 Bankruptcy Trustee
cmbrosius@vorys.com

Drew T. Parobek, on behalf of Chapter 7 Bankruptcy Trustee
dtparobek@vorys.com

Elia O. Woyt, on behalf of Chapter 7 Bankruptcy Trustee
eowoyt@vorys.com

Michael R. Hamed on behalf of Creditor Gas Natural, Inc.
Mhamed@kushnerhamed.com

Melody Dugic Gazda on behalf of Creditor Homes Savings Bank
mgazda@hendersoncovington.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply
jrutter@ralaw.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com

Kirk W. Roessler on behalf of Osborne Farms LLC fka Huron Lime Company LLC
kroessler@walterhav.com




17-17361-aih        Doc 593       FILED 09/04/19           ENTERED 09/04/19 14:24:15   Page 5 of 6
17-17361-aih   Doc 593   FILED 09/04/19   ENTERED 09/04/19 14:24:15   Page 6 of 6
